DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ben Koopferstock on 5/18/2022.

The application has been amended as follows: 
Examiner’s amendment is attached in document “Examiners Amendment 05182022”

Reasons for Allowance
Claims 1-13 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks, coupled with the amendments 2/23/2022 and Examiner’s amendment authorized on 5/18/2022 are persuasive. Particularly with respect to the phase modulated beam on p. 10-11 of the Remarks, and the teachings of Tabatabaei on p. 13-14 of the remarks. The amendments provide a control means, which adds a structural configured to perform the recited functions in the claims. Therefore, the prior art of record does not teach or make obvious the claimed invention of an apparatus comprising a femtosecond laser, a treatment device downstream of the laser comprising a shaping system including a spatial light modulator displaying a set value and producing a phase modulated laser single beam through modulation of the wavefront with the SLM that is configured to generate a pattern of impact points  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792